Name: 96/298/EC: Commission Decision of 23 February 1996 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from certain third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  animal product;  tariff policy;  health
 Date Published: 1996-05-08

 Avis juridique important|31996D029896/298/EC: Commission Decision of 23 February 1996 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from certain third countries (Text with EEA relevance) Official Journal L 114 , 08/05/1996 P. 0033 - 0034COMMISSION DECISION of 23 February 1996 amending Decision 94/984/EC laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from certain third countries (Text with EEA relevance) (96/298/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular 11, paragraph 1 thereof,Whereas Commission Decision 94/984/EC (3), as amended by Decision 95/302/EC (4), established the animal health conditions and the veterinary certificates for imports of fresh poultrymeat from certain third countries;Whereas it is now possible to review the list of countries by including Argentina, Bulgaria, Lithuania, Madagascar and Slovenia and to establish the regionalization for China, in accordance with information received from these countries, in some cases completed with the results of an on-the-spot inspection carried out by the Commission services; whereas however Madagascar can comply with the requirements of model A in respect of goose and duck liver only;Whereas a certain delay should be provided for these changes to enable the competent authorities in the Member States to implement this Decision; whereas a further delay is needed for imports from China, in view of the regionalization of this country;Whereas the title of the Decision needs to be extended to third countries in general and the reference to certain third countries has to be deleted;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 94/984/EC is amended as follows:1. In the title, the word 'certain` is deleted;2. Annex I is replaced by the Annex to this Decision.Article 2 This Decision shall apply from 1 March 1996.Article 3 This Decision is addressed to the Member States.Done at Brussels, 23 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 378, 31. 12. 1994, p. 11.(4) OJ No L 185, 4. 8. 1995, p. 50.ANNEX 'ANNEX IThird countries or parts of third countries which are allowed to use the certificates laid down in Annex II for imports of fresh poultrymeat into the CommunityNote: the characters A and B refer to the model established in part 2 of Annex II.>TABLE>